Case 1:19-mj-00139-SKC Document 42 Filed 07/24/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:19-mj-00139-SKC

UNITED STATES OF AMERICA,

                     Plaintiff,

v.


     1. CARLOS ROBERT PEREZ-RODRIGUEZ

                     Defendant.


                                  NOTICE OF DISPOSITION


        Notice is hereby given that a disposition has been reached in the above-captioned

case. The parties request that a change of plea hearing be set as soon as possible. Mr.

Perez-Rodriguez’s mother passed away unexpectedly last week and Mr. Perez is needed

back to care for his minor siblings who now have no parents to care for and support them.

The parties will request that after Mr. Perez-Rodriguez’s plea that the matter proceed to

immediate sentencing.


                                         Respectfully submitted,

                                         s/ Dru Nielsen
                                         3200 Cherry Creek South Drive
                                         Suite 720
                                         Denver, CO 80209
                                         Telephone: 720-440-8155
                                         Fax: 720-440-8156
                                         E-mail: Dru@eytan-nielsen.com
                                         Attorney for Carlos Robert Perez-Rodriguez
Case 1:19-mj-00139-SKC Document 42 Filed 07/24/19 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

     I hereby certify that on Wednesday, July 24, 2019, I electronically filed the foregoing
NOTICE OF DISPOSITION with the Clerk of Court using the CM/ECF system, which will
automatically send notification of such filing to all opposing counsel of record.


                                                s/ Dru Nielsen
                                                Dru Nielsen
